Citation Nr: 0811689	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of right navicular fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied an increased (compensable) 
rating for the service-connected residuals of a right 
navicular fracture.


FINDINGS OF FACT

1.  The service-connected residuals of a right navicular 
fracture include pain and decreased grip strength with MRI 
evidence of numerous cystic changes and edema involving the 
carpal bones and the ulnar styloid, and moderate 
tenosynovitis of the flexor carpi radialis.  

2.  Ankylosis of the right wrist is not demonstrated, but 
motion of the right wrist is limited by pain to 40 degrees of 
flexion, 30 degrees of extension, 5 degrees of radial 
deviation and 10 degrees of ulnar deviation with additional 
fatigue and lack of endurance on repeated motion.


CONCLUSION OF LAW

The criteria are met for the assignment of a 10 percent 
rating, but no higher, for the service-connected residuals of 
a right navicular fracture.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5024, 5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated May 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  A subsequent notice was sent to 
the veteran in March 2006 that substantially complied with 
the holding in Dingess and then the claim was readjudicated 
in a July 2007 supplemental statement of the case.  

Nor did the notices provided specifically comply with the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Federal Circuit held in Sanders v. Nicholson, 487 F. 3d 
881 (Fed. Cir. 2007), that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; "Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The notice error in this case did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's VA 
Form 636, Statement of Accredited Representative in Appealed 
Case, received in February 2008, shows that the submission 
was filed subsequent to the February 2006 Statement of the 
case, followed by a July 2007 Supplemental Statements of the 
Case, which listed all of the relevant criteria for an 
increased rating.  The appellant's brief discussed the most 
recent medical findings regarding the right wrist, to include 
his pain, and specifically referred to 38 C.F.R. §§  4.20 and 
4.45, noting that functional loss due to pain should be 
considered in the rating.  Additionally, the veteran noted in 
his March 2006 VA Form 9 that he was not disputing the fact 
that he could move his wrist; but rather, asserted that an 
increase was warranted based on painful motion.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks an increased rating for the service-
connected residuals of a right navicular fracture.  The right 
wrist disability has been rated as noncompensable since the 
initial grant of service connection effective August 1998.  
The veteran's current claim on appeal was submitted in March 
2004.  In support of his claim for increase, the veteran 
contends that his right wrist pain has worsened over the 
years, and has caused decreased grip strength and fatigue 
with repeated use.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The residuals of the veteran's right navicular fracture are 
evaluated as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  That code, which pertains to 
limitation of motion of the wrist, provides for a single 10 
percent rating for the major or minor wrist if palmar flexion 
is limited in line with the forearm or dorsiflexion is less 
than 15 degrees.  

Other potentially applicable Diagnostic Codes include 
38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (arthritis) 5024 
(tenosynovitis) and 5214 (wrist ankylosis).

The rating schedule instructs that tenosynovitis shall be 
rated based on limitation of motion of affected part, as 
arthritis, degenerative.  

The criteria pertaining to degenerative arthritis under 
Diagnostic Code 5003 instruct to rate degenerative arthritis 
established by X-ray findings on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation is warranted for favorable ankylosis of a minor 
wrist in 20 degrees to 30 degrees of dorsiflexion.  

The medical evidence of record shows that the veteran has 
limited motion of the right wrist, albeit noncompensable 
under Diagnostic Code 5215.  Examination in June 2004 
revealed tenderness over the navicular area of the right 
(non-dominant) wrist.  He flexed the wrist to 20 degrees with 
pain, extended to 20 degrees with pain.  Full pronation and 
supination of the wrist was possible, without pain.  He had 
pain on movement of the thumb metacarpal.  He had pain on 
radial deviation and ulnar deviation with a 50 percent loss 
of movement of the radial and ulnar deviation.  Radial 
deviation was 5 degrees and ulnar deviation was 15 degrees.  

A May 2005 VA hand surgery consultation noted some tenderness 
in the thenal eminence of his right hand.  He had a positive 
Finkelstein's test, which perfectly reproduced his symptoms.  
He also had a positive compression test, which caused some 
pain and achiness in the thenar eminence of his hand.  The 
examiner opined that the veteran's symptoms and physical 
findings were most consistent with De Quervain's 
tenosynovitis.  He also likely had a component of carpal 
tunnel syndrome with was causing his thenar pain, although 
that pain was not severe.  

Similar to the June 2004 VA examination and the May 2005 hand 
surgery consultation findings were the findings at the most 
recent VA examination in May 2007.  The veteran continued to 
complain of pain and difficulty with grasping and lifting.  
On examination, there was pain and tenderness over the 
navicular bone and pain on the right radial and ulnar 
deviation.  During a flare-up, which reportedly occurred 
approximately twice per week, he was unable to grasp, grip or 
do any fine manipulation or lifting.  A surgical scar was 
noted from a previous cyst removal.  Tinel's sign was 
positive.  The veteran could extend the wrist to 50 degrees, 
but pain began at 30 degrees.  The veteran could flex the 
right wrist to 50 degrees with pain beginning at 40 degrees.  
Pain, lack of endurance, and fatigue were reported with 
repeated flexion and extension.  Radial deviation was 0-10 
degrees with pain beginning at 5 degrees.  Ulnar deviation 
was from 0-15 degrees with pain beginning at 10 degrees.  
There was pain, lack of endurance and fatigue reported with 
ulnar and radial deviations.  Additionally, the veteran was 
able to approximate his right thumb with all other fingers 
with pain and lack of endurance.  

Importantly, the examiner opined that the veteran's current 
right wrist pain was due to his service-connected injury.  

Based on the ranges of motion of the right wrist as measured 
on VA examinations of record, the criteria are not met for 
the assignment of a compensable (10 percent) rating under 
38 C.F.R. § 4.71, Diagnostic Code 5215.  Even considering 
pain on motion, flexion of the right wrist is not limited in 
line with the forearm and dorsiflexion is not less than 15 
degrees.  Thus a compensable rating under Diagnostic Code 
5215 is not warranted.  

Likewise, ankylosis is not shown; thus, a compensable rating 
under Diagnostic Code 5214 is not appropriate.  

The veteran has a diagnosis of tenosynovitis of the right 
wrist.  Tenosynovitis is to be rated by analogy to arthritis 
under Diagnostic Code 5003.  A March 2007 x-ray report was 
negative for a finding of arthritis.  Although there is no x-
ray evidence of arthritis per se, an August 2005 MRI report 
reveals that there is definite impairment of the right wrist, 
including numerous cystic changes and edema involving all 
carpal bones and the ulnar styloid, as well as moderate 
tenosynovitis of the flexor carpi radialis and mild extensor 
tenosynovitis.  Thus, the veteran's complaints of pain on 
motion, and the diagnosis of tenosynovitis, are supported by 
objective findings of swelling, or edema, on MRI.  
Additionally, the veteran's limitation of motion of the right 
wrist is further limited by pain, lack of endurance, and 
fatigue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Given the veteran's complaints of pain on motion, the 
objective findings on magnetic resonance imaging (MRI) that 
support the veteran's complaints of pain, and the noted lack 
of endurance, weakness, and fatigue on repeated motion, the 
overall disability picture in this case warrants the 
assignment of a 10 percent rating based on noncompensable 
limitation of motion, a diagnosis of tenosynovitis, and MRI 
findings supporting the veteran's assertions of pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 
5215.  

The competent evidence supports the assignment of a 10 
percent rating, but no higher for the veteran's service-
connected right navicular fracture residuals.  The criteria 
for the assignment of this 10 percent rating, but no higher, 
have been met during the entire appeal period, as there are 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

A 10 percent rating, but no higher, is granted for the 
service-connected residuals of a right navicular fracture, 
subject to the laws and regulations governing the payment of 
monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


